DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 6/18/21 and IDS filed on 4/12/21. Claim 19 has been canceled and claims 33-34 are added as per applicant’s amendment dated 6/18/21. Generic claim is amended and it incorporated limitation of claim 19 into claim 16. Applicants at page 3 of the response point out that the elected species correspond to a photo-crosslinkable polymer comprising a backbone comprising hydrolyzed polyvinyl acetate (PVA) as described in the specification, for example, at page 16, lines 21-22, which bears one or more stilbazolium pendent groups as described in the as-filed specification, for example, at page 21, lines 10-15, page 23, lines 23-25, and page 24, lines 1-5, which is 
    PNG
    media_image1.png
    290
    549
    media_image1.png
    Greyscale




Claims 16-18 and 20-34 are examined in the application and the generic claim is examined to the extent that it reads on 	

    PNG
    media_image2.png
    250
    446
    media_image2.png
    Greyscale


	Applicants elected the species drawn to the photo-crosslinkable polymer (see interview summary form) which reads on the elected species. The species is:

    PNG
    media_image1.png
    290
    549
    media_image1.png
    Greyscale

	The following rejection is modified in view of incorporation of claim 19 into claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").
Claim 16 recites:
16. (New) A method for treating keratin substances, comprising:
a)  applying to the keratin substances a composition, the composition comprising at least one photo-crosslinkable polymer comprising a polymer backbone comprising polysaccharides, poly(vinyl) polymers, and/or polydiorganosiloxanes, wherein the polymer backbone bears including at least one photo-dimerizable pendant group and at least one hydrophobic pendant groups and

b) irradiating the composition on the keratin substances to crosslink the polymer.
The elected species are: 

    PNG
    media_image2.png
    250
    446
    media_image2.png
    Greyscale

The photo-crosslinkable polymer  elected is :

    PNG
    media_image3.png
    279
    497
    media_image3.png
    Greyscale

The arrow corresponds to photo-dimerizable pendant group, however the above structure does not correspond to hydrophobic pendant group being alkyl. Where is the alkyl group? See the various “ hydrophobic pendant groups” drawn to claim 23. Additionally in the photo-dimerizable pendant group, R is methyl. Where is methyl in the above structure ?
The above structure does not correspond to the elected species, which form the photo crosslinkable polymer. 
There is no description of the photo-crosslinkable polymer with the elected species drawn to photo-dimerizable pendant group and at least one hydrophobic pendant group.
There is no description of the photo-crosslinkable polymer species comprising a polymer backbone comprising  poly(vinyl) polymers wherein the polymer backbone bears at least one photo dimerizable pendant group and at least one pendant group, which is 

    PNG
    media_image2.png
    250
    446
    media_image2.png
    Greyscale

  
Therefore instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention drawn to  method of treating keratin substances comprising photo-crosslinkable polymer with the elected species  which is 
    PNG
    media_image1.png
    290
    549
    media_image1.png
    Greyscale
.

Response to Arguments
Applicant's arguments filed 6/18/21 have been fully considered but they are not persuasive.
Applicants argue  that the as-filed specification describes exemplary polymers comprising photo-dimerizable groups, such as those comprising a styryl group, and hydrophobic groups. See as-filed specification, at pp. 17-19. For example, the as-filed specification describes that in formulae (III) to (VIM’), “R2 represents a saturated or unsaturated (Ci-C3o)alkyl group.” As-filed specification, at p. 18, line 10. R2 of formulae (III) to (VIM’) indeed corresponds to the alkyl included in the unit of n in the structure of the elected phot-crosslinkable polymer, as indicated below by the left arrow:

    PNG
    media_image4.png
    236
    443
    media_image4.png
    Greyscale


In addition, as indicated above by the right arrow, the elected polymer includes methyl that corresponds to R in the elected stilbazolium group.
For at least above reasons, the as-filed specification provides sufficient description for all the features recited in the claims, and the elected species. As such, claims 16-32 satisfy the written description requirement.


Instant specification at page 22, ll. 5-13 teaches :

    PNG
    media_image5.png
    340
    505
    media_image5.png
    Greyscale


The above reaction is known as Diels Alder reaction wherein the two double bonds are attached to form a (2+2) adduct and if PVA-SbQ correspond to the ketal group attached to  stilbazolium then what is the structure of  PVA-SbQ- propional at page 52 of the specification ? Instant specification at page 53 states that composition of the invention shows improved persistence when using PVA-SbQ- propional  compared to PVA-SbQ. Instant specification does not mention that the elected species is PVA-SbQ- propional. 
Does the elected species AT page 24 when irradiated also goes through Diels Alder reaction? Note the group attached to benzene moiety creates steric hindrance and  is it possible to irradiate in order to crosslink the polymer (step (b) of claim 16 ).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619